WASSERSTROM, Chief Judge.
Defendant was convicted by a jury of forcible rape, robbery in the first degree, and burglary in the first degree. On this appeal, he assigns as his sole Point Relied Upon that the jury panel was improperly selected.
The record shows that the manner of jury selection permitted women the option of declining to serve. That procedure was condemned as unconstitutional in Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979). The Attorney General, however, seeks to distinguish Duren on the ground that defendant did not develop statistical evidence of a discriminatory result in 1978, the year of trial, parallel to that for 1976 which was shown in Duren.
That attempted distinction has been rejected by this court in a series of cases, the most recent of which are State v. Donahue, 585 S.W.2d 160, 1979, and State v. Hawkins, 582 S.W.2d 333 (Mo.App.1979). The Attorney General insists those cases were wrongly decided. We nevertheless remain of the same opinion and adhere to the view stated in the cases cited.
Reversed and remanded for new trial.
All concur.